1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10

11   FILIBERTO VALENCIA, SR., et        No.     2:16-cv-02081 JAM-AC
     al.,
12
                   Plaintiffs,
13                                      ORDER DENYING PLAINTIFFS’ MOTION
          v.                            TO RECONSIDER AWARD OF COSTS TO
14                                      DEFENDANTS
     CITY OF STOCKTON, et al.,
15
                   Defendants.
16

17       On July 13, 2018 this Court issued its Order Re: Bill of

18   Costs (ECF No. 49) awarding costs in the amount of $8,031.65 to

19   Defendants.   Plaintiffs now seek reconsideration of this Order

20   and asks this Court to reverse its award in its entirety or, in

21   the alternative, reduce the award to $343.70 (ECF No. 52).

22   Defendants oppose this Motion (ECF No. 54).

23       Under Federal Rule of Civil Procedure 60(b) and Eastern

24   District Local Rule 230(j) a party seeking reconsideration must

25   set forth new or different material facts and circumstances that

26   did not exist or were not shown upon prior motion which would

27   justify the relief being sought.       Plaintiffs’ Motion fails to

28   offer any change in the law or circumstances and is simply a
                                        1
1    rehashing of unsuccessful arguments previously made in opposition

2    to Defendants’ original Bill of Costs.

3        Plaintiffs first argue that the Ninth Circuit’s subsequent

4    application of Kisela v. Hughes, 138 S.Ct. 1148 (2018), shows

5    that Kisela’s holding is not as restrictive as this Court might

6    have interpreted it to be.     Plaintiffs mistakenly believe that

7    this Court relied heavily on Kisela in reaching its ruling on

8    qualified immunity and argue the Court should reconsider its

9    award of costs, presumably because Plaintiffs are likely to

10   prevail on appeal on this issue.       The Court disagrees.   Although

11   the Court discussed the Kisela case with the parties and the case

12   was certainly instructive, it was not essential to the Court’s

13   ruling on Defendants’ Motion for Summary Judgment.       Rather, the

14   qualified immunity analysis relied on the qualified immunity

15   standard set forth in White v. Pauly, 137 S. Ct. 548 (2017).        The

16   Court did refer to Kisela v. Hughes as reiterating these

17   principles, but did not regard Kisela as effecting a substantial

18   change in the law.     Instead, none of the cases cited in

19   Plaintiffs’ brief were comparable to the facts in this case such

20   that it would put the Defendants on notice that their conduct was
21   unconstitutional.     As the Court also noted, none of the cases

22   relied upon by Plaintiffs involved a quickly escalating situation

23   with the level of threat to public or officer safety that existed

24   in the case at bar.

25       Plaintiffs next argue that the Court should reconsider the

26   cost award because the Court wrongly decided that Defendants were
27   the prevailing parties.     This argument was already considered and

28   disposed of in the Court’s Order.       Plaintiffs’ Motion herein
                                        2
1    simply attempts to expand upon the argument raised in their

2    Objections to the Bill of Costs (ECF No. 37).   Plaintiffs argue

3    that Defendants are not the prevailing parties because the case

4    was dismissed for lack of jurisdiction.   While it is true that

5    Defendants were not the prevailing parties on the state law

6    claims dismissed for lack of jurisdiction, the Defendants are the

7    prevailing parties on the federal claims and two state law

8    claims, and those claims are the basis for Defendants’ prevailing

9    party status and the award of costs.   Plaintiffs also argue that

10   because the remaining claims were dismissed for jurisdictional

11   reasons, the award of costs is governed by 28 U.S.C. § 1919,

12   which is a permissive rather than mandatory standard.      This

13   argument also fails because Defendants are the prevailing parties

14   on multiple claims and costs were awarded based on that success,

15   not based on the fact that the remaining claims were dismissed

16   for lack of jurisdiction.

17       Finally, Plaintiffs argue the cost award should be reversed

18   because some costs were awarded for items that will be central to

19   the state court proceedings.   This argument was already

20   considered and accounted for in the Court’s award of costs.
21   Plaintiffs also argue they should not have to pay for a set of

22   autopsy photographs that Defendants preserved for use at trial.

23   Plaintiffs did not object to this expense in their Objections to

24   the Bill of Costs and they have not explained why this objection

25   was not raised previously.

26       In sum, Plaintiffs clearly disagree with the Court’s Order
27   awarding costs to Defendants but have used this Motion only to

28   reargue and expand upon objections that the Court already
                                      3
1    considered.   The only “new” information is the recent Ninth

2    Circuit applications of the Kisela case.   As noted above, Kisela

3    was not central to the Court’s ruling and its subsequent

4    application is not a basis for reconsidering the award of costs.

5    For all of the reasons set forth above, Plaintiffs’ Motion for

6    Reconsideration herein is denied.

7        IT IS SO ORDERED.

8    Dated:   October 10, 2018

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      4
